Case 5:20-cv-00041-JSM-PRL Document 43 Filed 06/05/20 Page 1 of 13 PageID 966




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         OCALA DIVISION

COURTNEY B. ANDERSON,

         Plaintiff,

vs.                                                            Case No. 5:20-cv-41-JSM-PRL

BEST BUY STORES, L.P., a foreign
Limited partnership; COUPONS IN THE
NEWS d/b/a couponsinthenews.com,
a foreign corporation; NAMECHEAP, INC.,
a foreign corporation; WHOISGUARD, INC.,
a foreign corporation, and
FICTITIOUS DEFENDANTS DOEs 1-3,

         Defendants.
                                                      /

                    DEFENDANT COUPONS IN THE NEWS’
       MOTION TO DISMISS SECOND AMENDED COMPLAINT AND FOR FEES

         Defendant Coupons In The News, LLC, pursuant to Rule 12(b), Federal Rules of Civil

Procedure, hereby moves to dismiss the Second Amended Complaint against failure to state a

claim. In support of its motion, Defendant states:

         1.       This case is about Plaintiff’s altercation at a Best Buy store which resulted in her

arrest, and the subsequent report about that arrest by Coupons in the News. See e.g., Second

Amended Complaint at ¶¶ 2 and Ex. B; Arrest Affidavit/First Appearance Form, Case No. 16.mm-

351, Lake County Court, a redacted copy of which is attached hereto as Exhibit A.1 In the arrest


1
  Documents referenced in Second Amended Complaint, such as the arrest affidavits here, are incorporated into it for
all purposes and the Court may consider those documents on a motion to dismiss. See Brooks v. Blue Cross and Blue
Shield of Fla., Inc., 116 F.3d 1364, 1368-69 (11th Cir. 1997) ("where the plaintiff refers to certain documents in the
complaint and those documents are central to the plaintiff's claim, then the Court may consider the documents part of
the pleading for purposes of Rule 12(b)(6) dismissal, and the defendant's attaching such documents to the motion to
dismiss will not require conversion of the motion into a motion for summary judgment"), citing Venture Assoc. Corp.
v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993); Deerman v. Fed. Home Loan Mortgage Corp., 955 F.
Supp. 1393, 1397 (N.D. Ala. 1997) (considering portions of Freddie Mac Seller/Servicer Guide referenced in
complaint and mortgage contracts appended thereto on motion to dismiss without converting it into a motion for
Case 5:20-cv-00041-JSM-PRL Document 43 Filed 06/05/20 Page 2 of 13 PageID 967




affidavit, the arresting officer related that the Best Buy employees reported that Plaintiff “was

showing her buttocks to other customers in the store and causing a disruption.” Id.

        2.       Of the two counts filed against Plaintiff, the count for resisting without violence

was nolle prosequi by the prosecutor and the count for disorderly conduct was not pursued because

Plaintiff “has previously been found not guilty by reason of insanity.” Announcement of No

Information, Case No. 2016-MM-000351-A-BW, June 9, 2017, a copy of which is attached as

Exhibit B.

        3.       Review of the court record for Lake County, Florida reveals other arrests, primarily

around 2011, as well as two guardianship cases in which Plaintiff’s attorney in this case, Carol M.

Anderson, was appointed co-guardian of Plaintiff due to incapacity. See Dockets attached as

composite Exhibit C.

        4.       Plaintiff is not the first person wanting to remove booking photos from criminal

arrests from the internet. And no doubt Plaintiff’s conduct leading to the arrests are embarrassing

to her and her family, and probably related to a mental illness. But she now seeks to profit from

her mental illness and the criminal disturbance she caused.

        5.       Plaintiff’s Second Amended Complaint asserts four counts against Defendant

Coupons in the News: Count I for Violation of Fla. Stat. § 540.08 - Unauthorized Publication of

Name or Likeness; Count V for common law invasion of privacy; Count IX for intentional

infliction of emotional distress; and Count XIII for unjust enrichment. None of these counts states

a claim and the Second Amended Complaint should be dismissed with prejudice as to Coupons in

the News.




summary judgment), aff'd., 140 F.3d 1043 (11th Cir. 1998)(table); Cortec Indus. Inc. v. Sum Holding L.P., 949 F.2d
42, 47 (2d Cir. 1991); ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994).

                                                        2
#75324041_v2
Case 5:20-cv-00041-JSM-PRL Document 43 Filed 06/05/20 Page 3 of 13 PageID 968




        6.       Coupons in the News is a Georgia limited liability company which reports news

via the internet about the coupon industry. Since 2012, Coupons in the News has published reports

about coupons, retail trends, grocery shopping, and saving money. Coupons in the News’ readers

include members of the general public and industry professionals. As the only news publication

of its kind, Coupons in the News is the go-to site for informative and entertaining stories about

coupons,       companies   that   issue   coupons,    and    the   consumers     who     use   them.

https://couponsinthenews.com/about-us/welcome-to-coupons-in-the-news/,          last   accessed   on

June 3, 2020.

        7.       Coupons in the News publishes its news via the internet. Unlike a daily print

newspaper, Coupons in the News does not sell subscriptions. Like a daily print newspaper,

Coupons in the News sells advertising space alongside its news reports.

        8.        Plaintiff’s Second Amended Complaint is a quintessential Strategic Lawsuit

Against Public Participation (“SLAPP”), which seeks to hold Coupons in the News liable for

exercising its constitutional rights to free speech in connection with publishing a news report about

a public issue — namely, criminal activity in the community. In that regard, Plaintiff’s Complaint

is designed to chill speech on a public issue, and it falls squarely within Florida’s Anti-SLAPP

statute. See Fla. Stat. § 768.295.

        9.       Accordingly, Defendant Coupons in the News is entitled to an award of its

attorney’s fees and costs in bringing this motion to dismiss. Fla. Stat. § 768.295(4).

        10.      Plaintiff labels Exhibits B and C, attached to the Second Amended Complaint, as

“advertisements,” when they are clearly and actually, print-outs of news reports on

www.couponsinthenews.com.         Plaintiff’s choice of label does not convert news reports to

advertisements just because she dislikes the news reports.



                                                 3
#75324041_v2
Case 5:20-cv-00041-JSM-PRL Document 43 Filed 06/05/20 Page 4 of 13 PageID 969




        11.    What Plaintiff labels as an “advertisement” in Exhibits B and C are actually two

photos superimposed over each other, to illustrate the news reports and headline. One photo is the

mug shot of Plaintiff and the other photo is of the front of a Best Buy store:




        12.    Plaintiff’s assertion that the above illustration to the news report about her conduct

inside a Best Buy store is an “advertisement” is nothing short of frivolous.

        13.    All of Plaintiff’s claims are barred by the fair reporting privilege, which protects

publication of information from official sources, such as statements and photographs from public

officials like law enforcement agencies. See Ortega v. Post-Newsweek Stations, Florida, Inc., 510

So. 2d 972, 976 (Fla. 3d DCA 1987) (“The privilege to report on official proceedings exists so that

the public may be kept informed of the workings of government.”); Jamason v. Palm Beach

Newspapers, Inc., 450 So. 2d 1130, 1133 (Fla. 4th DCA 1984).

        14.    As to the individual counts, Count I is due to be dismissed because § 540.08,

Florida Statutes, specifically exempts news reports as “commercial speech” that is subject to it.

The mere fact that news publication sells advertising or is a business that (hopefully) makes money

is not sufficient to bring the news report at issue within the purview of the statute. To hold




                                                 4
#75324041_v2
Case 5:20-cv-00041-JSM-PRL Document 43 Filed 06/05/20 Page 5 of 13 PageID 970




otherwise would violate the First Amendment rights of Coupons in the News to publish news

reports.

        15.    Under Florida law, common law invasion of privacy for unauthorized use of name

or likeness is interpreted the same as § 540.08, Florida Statutes, and therefore fails for the same

reasons.

        16.    The Second Amended Complaint also fails to allege sufficient facts to support

causes of action for intentional/reckless infliction of emotional distress (Count IX) or unjust

enrichment (Count XIII).

        17.    This case is not one that is subject to allowing further amendment of the complaint,

because the Plaintiff cannot simply change the facts of the underlying criminal encounter at Best

Buy. Accordingly, leave to further amend the complaint should be denied and the Second

Amended Complaint should be dismissed with prejudice.

        WHEREFORE, Defendant Coupons in the News, LLC respectfully requests that, for all of

the aforementioned reasons, this Court dismiss with prejudice those counts of Plaintiff’s Second

Amend Complaint asserted against it, award Coupons in the News its reasonable attorney’s fees

and costs, and any further relief the Court deems just and proper.

                                   MEMORANDUM OF LAW

I.      The exhibits to the Second Amended Complaint control over Plaintiff’s labeling the
        news reports as “advertisements.”

        Although, generally speaking, a court is to accept allegations of fact as true when deciding

a motion to dismiss, that does not mean that this Court need accept Plaintiff’s conclusory allegation

that Exhibits B and C are “advertisements” when, on their faces, they are clearly news reports.

Griffin Indust., Inc. v. Irvin, 496 F.3d 1189, 1205-06 (11th Cir. 2007) (holding that the court is not




                                                  5
#75324041_v2
Case 5:20-cv-00041-JSM-PRL Document 43 Filed 06/05/20 Page 6 of 13 PageID 971




required to accept Plaintiff’s conclusory allegations when “the exhibits attached to the complaint

plainly show that this is not the case.”).

        Although Griffin's complaint makes the conclusory allegation that it is similarly
        situated to American Proteins in all relevant ways, the exhibits attached to the
        complaint plainly show that this is not the case. Our duty to accept the facts in the
        complaint as true does not require us to ignore specific factual details of the
        pleading in favor of general or conclusory allegations. Indeed, when the exhibits
        contradict the general and conclusory allegations of the pleading, the exhibits
        govern. See Associated Build-ers, Inc. v. Ala. Power Co., 505 F.2d 97, 100 (5th Cir.
        1974) (“Conclusory allegations and unwarranted deductions of fact are not
        admitted as true, especially when such conclusions are contradicted by facts
        disclosed by a document appended to the complaint. If the appended document, to
        be treated as part of the complaint for all purposes under Rule 10(c), Fed.R.Civ.P.,
        reveals facts which foreclose recovery as a matter of law, dismissal is appropriate.”
        (citation omitted)); Simmons [v. Peavy-Welsh Lumber Co., 113 F.2d 812, 813 (5th
        Cir.1940)] (“Where there is a conflict between allegations in a pleading and exhibits
        thereto, it is well settled that the exhibits control.”).

Griffin Indust., Inc., 496 F.3d at 1205-06. Exhibits B and C to the Second Amended Complaint

are clearly news reports and this Court is not required to pretend otherwise.

II.     Counts I and V – for unauthorized use of likeness – fail as a matter of law.

        Under Florida law, the elements of common law invasion of privacy (commercial

misappropriation of likeness) coincide with the elements of unauthorized publication of name or

likeness in violation of § 540.08, Florida Statutes. Almeida v. Amazon.com, Inc., 456 F.3d 1316,

1320 n.1 (11th Cir. 2006). Accordingly, Counts I and V are analyzed under the same standards.

        Here, Plaintiff’s Second Amended Complaint fails to allege claims in either count because

the news report attached as exhibits to the Second Amended Complaint are exempted from the

statute and do not constitute a use of Plaintiff’s likeness for “commercial or advertising purpose.”

        Plaintiff attached a print-out of § 540.08, Florida Statutes, as Exhibit A to her Second

Amended Complaint. The statute expressly provides an exception from its application for bona

fide news reports:

        (4)    The provisions of this section shall not apply to:

                                                   6
#75324041_v2
Case 5:20-cv-00041-JSM-PRL Document 43 Filed 06/05/20 Page 7 of 13 PageID 972




        (a) The publication, printing, display, or use of the name or likeness of any
        person in any newspaper, magazine, book, news broadcast or telecast, or other
        news medium or publication as part of any bona fide news report or presentation
        having a current and legitimate public interest and where such name or likeness
        is not used for advertising purposes;

Fla. Stat. § 540.08(4)(a). Here, the allegations of the Second Amended Complaint, which include

the exhibits attached thereto, squarely show that Coupons in the News’ reports attached as Exhibits

B and C fail to allege the use of Plaintiff’s image or name for trade, commercial, or advertising

purposes.      Almeida, 456 F.3d at 1325 (holding that “Courts have interpreted the statute’s

commercial purpose requirement to require that a defendant’s unauthorized use “directly promote”

a product or service.”)

        In Tyne v. Time Warner Entm’t Co., 901 So. 2d 802, 808 (Fla. 2005) the Florida Supreme

Court answered a rephrased certified question, from the Eleventh Circuit Court of Appeal, asking

“Does the phrase ‘for purposes of trade or for any commercial or advertising purposes’ in section

540.08(1), Florida Statutes, include publications which do not directly promote a product or

service?” In answering that question in the negative, the Florida Supreme Court adopted the

reasoning of the Fourth District Court of Appeal in Loft v. Fuller, 408 So.2d 619 (Fla. 4th DCA

1981) and held that “[t]he purpose of section 540.08 is to prevent the use of a person’s name or

likeness to directly promote a product or service because of the way that the use associates the

person’s name or personality with something else.” 901 So. 2d at 807. Quoting extensively from

the Loft opinion, the Florida Supreme Court explained:

        In our view, section 540.08, by prohibiting the use of one's name or likeness for
        trade, commercial or advertising purposes, is designed to prevent the unauthorized
        use of a name to directly promote the product or service of the publisher. Thus, the
        publication is harmful not simply because it is included in a publication that is sold
        for a profit, but rather because of the way it associates the individual's name or his
        personality with something else. Such is not the case here.




                                                  7
#75324041_v2
Case 5:20-cv-00041-JSM-PRL Document 43 Filed 06/05/20 Page 8 of 13 PageID 973




        While we agree that at least one of the purposes of the author and publisher in
        releasing the publication in question was to make money through sales of copies of
        the book and that such a publication is commercial in that sense, this in no way
        distinguishes this book from almost all other books, magazines or newspapers and
        simply does not amount to the kind of commercial exploitation prohibited by the
        statute. We simply do not believe that the term “commercial,” as employed by
        Section 540.08, was meant to be construed to bar the use of people's names in such
        a sweeping fashion. We also believe that acceptance of appellants' view of the
        statute would result in substantial confrontation between this statute and the first
        amendment to the United States Constitution guaranteeing freedom of the press and
        of speech.

901 So. 2d at 806 (emphasis included), quoting Loft, 408 So. 2d at 622-23. Applying this standard,

courts have held that the use of an image in a publication is not for a “commercial purpose” under

section 540.08 merely because the publication is offered for sale.

        Here, the photos in Exhibits B and C were used as illustrations to the new reports and

headline for the news reports, and do not “directly promote the product or service of the publisher.”

Id. This has been established law in Florida since 2005, so Plaintiff’s argument to the contrary is

frivolous. Consequently, granting leave to amend Counts I and V would be of no avail and those

counts should be dismissed with prejudice.

III.    Count IX - intentional infliction of emotional distress – fails as a matter of law.

        In Florida, a plaintiff alleging intentional infliction of emotional distress must show that:

(1) the defendant acted recklessly or intentionally; (2) the defendant's conduct was extreme and

outrageous; (3) the defendant's conduct caused the plaintiff's emotional distress; and (4) plaintiff's

emotional distress was severe. Metropolitan Life Ins. Co. v. McCarson, 467 So. 2d 277 (Fla.

1985); Johnson v. Thigpen, 788 So. 2d 410, 412 (Fla. 1st DCA 2001); see also Clemente v. Horne,

707 So. 2d 865, 866 (Fla. 3d DCA 1998). Plaintiff fails to plausibly alleged these elements.

        The issue of whether a defendant's actions are so extreme and outrageous as to permit a

claim for intentional infliction of emotional distress is a legal question for courts to decide as a

matter of law. Vance v. Southern Bell Tel. Co., 983 F. 2d 1573, 1575 n. 7 (11th Cir. 1993); Baker

                                                  8
#75324041_v2
Case 5:20-cv-00041-JSM-PRL Document 43 Filed 06/05/20 Page 9 of 13 PageID 974




v. Florida Nat. Bank, 559 So. 2d 284, 287 (Fla. 4th DCA 1990). Florida applies the definition of

extreme and outrageous conduct set forth in Section 46, RESTATEMENT (SECOND) OF

TORTS:

               Liability has been found only where the conduct has been so
               outrageous in character, and so extreme in degree, as to go beyond
               all possible bounds of decency, and to be regarded as atrocious and
               utterly intolerable in a civilized community. Generally, the case is
               one in which the recitation of facts to an average member of the
               community would arouse his resentment against the actor, and lead
               him to exclaim, "Outrageous!"

Metropolitan Life Ins. Co. v. McCarson, 467 So. 2d 277, 278-79 (Fla. 1985). Thus, intentional

infliction of emotional distress requires a very high bar as a matter of law.

        Yet, here, Plaintiff merely recites the element of outrageousness in conclusory fashion,

without alleging conduct that rises to the level required to state such a cause of action.

Additionally, the publications attached as Exhibits B and C of the Second Amended Complaint

are not extreme and outrageous at all, let alone the level of outrageousness required under Florida

law. Metropolitan Life Ins. Co. v. McCarson, 467 So. 2d 277 (Fla. 1985); Fridovich v. Fridovich,

598 So. 2d 65, 69 (Fla. 1992) (citing Anderson v. Rossman & Baumberger, P.A., 440 So.2d 591,

593 (Fla. 4th DCA 1983); Cap Publ’ns, Inc. v. Bridges, 423 So. 2d 426, 427 (Fla. 5th DCA 1982)

(law in Florida seems settled that where one becomes an actor in an occurrence of public interest,

it is not an invasion of her right to privacy to publish her photograph with an account of such

occurrence or intentional infliction of emotional distress).

        First Amendment principles are also implicated by Plaintiff’s theories of liability here.

Plaintiff’s claim for intentional infliction of emotional distress is effectively masquerading as a

claim for defamation – whose two-year statute of limitation expired years ago.           Fla. Stat.

§ 95.11(4)(g). The Florida Supreme Court has expressly held that an action for international



                                                  9
#75324041_v2
Case 5:20-cv-00041-JSM-PRL Document 43 Filed 06/05/20 Page 10 of 13 PageID 975




 infliction of emotional distress cannot circumvent a bar to a defamation claim on the same facts

 complaining about the publication of material. Fridovich v. Fridovich, 598 So. 2d 65, 69 (Fla.

 1992) ("It is clear that a plaintiff is not permitted to make an end-run around a successfully invoked

 defamation privilege by simply renaming the cause of action and repleading the same facts."). See

 also Silvester v. Am. Broad. Cos., 650 F. Supp. 766 (S.D. Fla. 1986), aff’d, 839 F.2d 1491 (11th

 Cir. 1988); Porter v. Sanchez, 2017 U.S. Dist. LEXIS 184211 (M.D. Fla. Nov. 17, 2017); cf.

 Foshee v. Health Mgmt. Assocs., 675 So. 2d 957, 960 (Fla. 5th DCA 1996) (intentional infliction

 of emotional distress “can be defined, loosely, as any outrageous conduct emotionally injurious to

 the claimant, which conduct is not violative of any other recognized tort”).

         Plaintiff’s claim for intentional or reckless infliction of emotional distress does not state a

 cause of action and cannot be amended to do so. Accordingly, Count IX should also be dismissed

 with prejudice.

 IV.     Count XIII - for unjust enrichment – fails as a matter of law.

         Quantum meruit, unjust enrichment, and quasi contract are all names for the same cause of

 action, that of breach of contract implied at law. Aldebot v. Story, 534 So. 2d 1216, 1217 (Fla. 3d

 DCA 1989) (“Quantum meruit describes the extent of liability on a contract implied in law.”);

 Commerce P’ship vs. Equity Contracting Co., Inc., 695 So. 2d 383, 386 (Fla. 4th DCA 1997) (en

 banc) (“To describe the cause of action encompassed by a contract implied in law, Florida courts

 have synonymously used a number of different terms—”quasi contract,” “unjust enrichment,”

 “restitution,” “constructive contract,” and “quantum meruit.”) (footnotes collecting cases omitted).

 But no matter its name, the cause of action is based on a benefit purportedly conferred by a plaintiff

 and inequitably retained by a defendant.

         Here, Count XIII purports to assert a claim for unjust enrichment but fails to establish the

 elements of such a claim, which are: “(1) the plaintiff has conferred a benefit on the defendant;

                                                   10
 #75324041_v2
Case 5:20-cv-00041-JSM-PRL Document 43 Filed 06/05/20 Page 11 of 13 PageID 976




 (2) the defendant has knowledge of the benefit; (3) the defendant has accepted or retained the

 benefit conferred and (4) the circumstances are such that it would be inequitable for the defendant

 to retain the benefit without paying fair value for it.” Commerce, 695 So. 2d at 386; Fla. Power

 Corp. v. City of Winter Park, 887 So. 2d 1237, 1242 n. 4 (Fla. 2004) (“The elements of an unjust

 enrichment claim are a benefit conferred upon a defendant by the plaintiff, the defendant’s

 appreciation of the benefit, and the defendant’s acceptance and retention of the benefit under

 circumstances that make it inequitable for him to retain it without paying the value thereof.”)

 (internal quotations omitted); Adventist Health Sys./Sunbelt Inc. v. Medical Sav. Ins. Co., No.

 6:03-cv-1121-Orl-19KRS, 2004 WL 6225293, at *3 (M.D. Fla. 2004) (“State appellate courts

 sometimes use the terms interchangeably, and sometimes substitute the terms ‘general assumpsit’

 and ‘quasi-contract’ for quantum meruit and ‘quasi-contract’ and ‘contract implied in law,’ among

 many others, for unjust enrichment.”) (applying Florida law and citing Tooltrend, Inc. v. CMT

 Utensili, SRL, 198 F.3d 802, 806-07 (11th Cir. 1999).

         Here, Plaintiff’s claim for unjust enrichment essentially repeats her claims for unauthorized

 use of her photo, in Counts I and V. However, for the same reasons which compel dismissal of

 those counts, Count XIII should also be dismissed. Plaintiff’s conclusory assertion that she has

 conferred a benefit upon Plaintiff, is (once again) contradicted by Exhibits B and C. Each show

 that Plaintiff’s photograph used in the new report was a booking photo and public record obtained

 from the Lake County Sheriff’s Office. Dkt. 11-2 at 2; Dkt. 11-3 at 4. Just like including a booking

 photo in a news report about a crime is not a misappropriation, it is also not an unjust enrichment.

 Cap Publ’ns, Inc., 423 So. 2d at 427.




                                                  11
 #75324041_v2
Case 5:20-cv-00041-JSM-PRL Document 43 Filed 06/05/20 Page 12 of 13 PageID 977




 V.      Coupons in the News is entitled to an award of its reasonable attorney’s fees and costs
         in having to bring this motion.

         Plaintiff’s Second Amended Complaint is a quintessential Strategic Lawsuit Against Public

 Participation (“SLAPP”), which seeks to hold Coupons in the News liable for exercising its

 constitutional rights to free speech in connection with publishing a news report about a public issue

 — namely, criminal activity in the community. In that regard, Plaintiff’s Complaint is designed

 to chill speech on a public issue, and it falls squarely within Florida’s Anti-SLAPP statute. See

 Fla. Stat. § 768.295.

         Here, the news reports meet the Anti-SLAPP statute’s definition of “Free speech in

 connection with public issues” because the news reports are written statements that are protected

 under First Amendment and is made in connection with a news report.                  See Fla. Stat.

 § 768.295(2)(a). A defendant asserting protection under Florida’s Anti-SLAPP statute has a right

 to an expeditious resolution under the statute. Fla. Stat. § 768.295(4). The statute also provides

 an award of reasonable attorney fees and costs incurred in defending from SLAPP claims. Id.

 (“The court shall award the prevailing party reasonable attorney fees and costs incurred in

 connection with a claim that an action was filed in violation of this section.”).

         Because all four counts asserted by Plaintiff against Coupons in the News are without merit

 and designed to stop it from keeping its news report about Plaintiff in its archives in violation of

 Florida’s Anti-SLAPP statute, Coupons in the News will be a prevailing party when the claims are

 dismissed. Consequently, it will be entitled to an award of its reasonable attorney’s fees and costs,

 in an amount to be determined.

         WHEREFORE, Defendant Coupons in the News, LLC respectfully requests that, for all

 of the aforementioned reasons, this Court dismiss with prejudice Counts I, V, IX, and XIII of




                                                  12
 #75324041_v2
Case 5:20-cv-00041-JSM-PRL Document 43 Filed 06/05/20 Page 13 of 13 PageID 978




 Plaintiff’s Second Amend Complaint, award Coupons in the News its reasonable attorney’s fees

 and costs in an amount to be determined, and any further relief the Court deems just and proper.

                                              Respectfully submitted,

                                              HOLLAND & KNIGHT LLP

                                               /s Jennifer A. Mansfield
                                              Jennifer A. Mansfield
                                              Florida Bar No. 0186724
                                              50 North Laura Street, Ste. 3900
                                              Jacksonville, Florida 32202
                                              (904) 353-2000
                                              (904) 358-1872
                                              Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the forgoing has been

 sent to counsel of record by the Court’s CM/ECF system on the 4th day of June, 2020.

                                                      /s Jennifer A. Mansfield
                                                      Attorney




                                                 13
 #75324041_v2
